Case 1:19-cv-00131-JTN-SJB ECF No. 67, PageID.888 Filed 08/03/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
          IN THE WESTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

RONECA ECHOLS,

        Plaintiff,
                                                     Case No. 1:19-CV-00131
-vs-                                                 Hon. Janet T. Neff
                                                     Magistrate Judge: Sally J. Berens

EXPRESS AUTO, INC.,

        Defendant.


       RESPONSE TO MOTION FOR STAY OF EXECTION ON JUDGMENT [R.63]

        For the reasons set forth in the accompanying brief in support, the Plaintiff Roneca

Echols objects to the motion but does not oppose the relief requested under the terms proposed in

the motion.


                                              Respectfully Submitted,


                                              By: s/ Ian B. Lyngklip
                                              Ian B. Lyngklip P47173
                                              Sylvia Bolos P78715
                                              LYNGKLIP & ASSOCIATES,
                                              CONSUMER LAW CENTER, PLC
                                              Attorney for Roneca Echols
                                              418 N. Main Street, Ste. 200
                                              Royal Oak, MI 48067
                                              (248) 208-8864
                                              Ian@ConsumerLawyers.Com
Dated: August 3, 2020
Case 1:19-cv-00131-JTN-SJB ECF No. 67, PageID.889 Filed 08/03/20 Page 2 of 6




                      UNITED STATES DISTRICT COURT
         IN THE WESTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

RONECA ECHOLS,

       Plaintiff,
                                              Case No. 1:19-CV-00131
-vs-                                          Hon. Janet T. Neff
                                              Magistrate Judge: Sally J. Berens

EXPRESS AUTO, INC.,

       Defendant.


                  BRIEF IN SUPPORT OF
  RESPONSE TO MOTION FOR STAY OF EXECTION ON JUDGMENT
                          [R.63]

                                    Objection #1
       In its motion, Defendant Express Auto, Inc. alleges that it sought concurrence

in the motion that and Plaintiff’s Counsel rejected that request:


       Pursuant to Local Rule 7.1(d), counsel for Defendant, Cardelli
       Lanfear P.C., contacted Plaintiff’s counsel, Attorney Sylvia Bolos, by
       email on July 22, 2020 requesting concurrence in the relief requested
       in the present motion, Defendant’s Motion for Stay of Execution. A
       telephone conference was held with counsel for Plaintiff, Attorneys Ian
       Lyngklip and Sylvia Bolos, on that date. Plaintiff’s counsel was unable
       to concur at that time. Therefore, Defendant is proceeding to file the
       present Motion for Stay of Execution.

       Respectfully submitted,
       /s/Robert Kaatz (P65394)

Certificate of Concurrence, R. 64 at PageID 880. According to this certification,

Plaintiff’s Counsel refused to concur, thus necessitating this motion.


                                          2
Case 1:19-cv-00131-JTN-SJB ECF No. 67, PageID.890 Filed 08/03/20 Page 3 of 6




        Notwithstanding these allegations, Plaintiff’s Counsel Ian Lyngklip did not

refuse to concur, and instead offered to stipulate to an order identifying the policy

which defense counsel offered. Again, while Plaintiff does not oppose the posting

of an insurance policy as security, Counsel objects to the representation that he

refused to stipulate to the relief and necessitated this motion.


                                     Objection #2
      In support of its motion, Defendant Express Auto tendered the purported

affidavit of Ms. Jena Palmer (R. 59-2 and R. 63-2). While the document is offered

as an affidavit attesting to the fact that the policy covers the Defendant Express Auto

in this case, and that the insurer has agreed that it will pay up to the policy limits of

$500,000. This document however has not been properly executed and is not

properly considered by the Court.


                             Concurrence in the Relief
      Ms. Echols hereby concurs in the requested relief upon condition of the

posting of the proffered policy by American Guarantee and Liability Insurance

Company in the amount of $500,000.00.




                                           3
Case 1:19-cv-00131-JTN-SJB ECF No. 67, PageID.891 Filed 08/03/20 Page 4 of 6




                                   Respectfully Submitted,


                                   By: s/ Ian B. Lyngklip
                                   Ian B. Lyngklip P47173
                                   Sylvia Bolos P78715
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   Attorney for Roneca Echols
                                   418 N. Main Street, Ste. 200
                                   Royal Oak, MI 48067
                                   (248) 208-8864
                                   Ian@ConsumerLawyers.Com
Dated: August 3, 2020




                                     4
Case 1:19-cv-00131-JTN-SJB ECF No. 67, PageID.892 Filed 08/03/20 Page 5 of 6




          CERTIFICATE OF COMPLIANCE REGARDING WORD COUNT

      The word count in this motion and brief is approximately 655 including

captions, pursuant to Microsoft Word, version Office 365.

                                     Respectfully Submitted,


                                     By: s/ Ian B. Lyngklip
                                     Ian B. Lyngklip P47173
                                     Sylvia Bolos P78715
                                     LYNGKLIP & ASSOCIATES,
                                     CONSUMER LAW CENTER, PLC
                                     Attorney for Roneca Echols
                                     418 N. Main Street, Ste. 200
                                     Royal Oak, MI 48067
                                     (248) 208-8864
                                     Ian@ConsumerLawyers.Com
Dated: August 3, 2020
Case 1:19-cv-00131-JTN-SJB ECF No. 67, PageID.893 Filed 08/03/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, I will electronically file the document above with the

Clerk of the Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following persons:

Party                                                 Manner

Robert A. Kaatz                                       Via CM/ECF System
Cardelli Lanfear, P.C.
322 W. Lincoln Ave.
Royal Oak, MI 48067




                                              Respectfully Submitted,


                                              By: s/ Ian B. Lyngklip
                                              Ian B. Lyngklip P47173
                                              Sylvia Bolos P78715
                                              LYNGKLIP & ASSOCIATES,
                                              CONSUMER LAW CENTER, PLC
                                              Attorney for Roneca Echols
                                              418 N. Main Street, Ste. 200
                                              Royal Oak, MI 48067
                                              (248) 208-8864
                                              Ian@ConsumerLawyers.Com
Dated: August 3, 2020
